Title: John Adams to Abigail Adams Smith, 18 November 1794
From: Adams, John
To: Smith, Abigail Adams


          
            My Dear Daughter:
            Philadelphia, November 18, 1794.
          
          After a journey without any accident, I arrived here, in good health, the Friday night after I left you, and went into lodgings, which I did not find convenient, and the next morning removed to Francis’s hotel, where I have good accommodations, with company enough.
          I forgot to thank you for your kind present of patriotic manufacture; but I own I am not, at my age, so great an enthusiast, as to wear with much pride, these coarse homely fabrics. I was once proud of an homespun camblet cloak, and used to go to meeting in it, at Dr. Cooper’s tasty Society; but I own I was not sorry when a thief, by stealing it, furnished me with an excuse for wearing it no more. Those times were very different from these. My Hartford present of Connecticut broadcloth, I could not long endure; and the New-York cotton is not yet made up. I am not the less obliged to you, however.
          I have not yet heard whether your brother has returned from his visit to Steuben.
          Colonel Smith is well. My love to William and John—give them a kiss for me, and present them with the blessing of their / Affectionate grandfather,
          
            John Adams.
          
          
            Your mamma, on the 10th of November, went to Haverhill, on a visit to your unfortunate and afflicted aunt.
          
        